ALLOWANCE
The amendment filed 11/04/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 2-15 and 23-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a method of mounting a large lightweight lighting fixture, the method comprising: preparing connector-terminated wiring in a space above a ceiling, the connector-terminated wiring being electrically connectable to the lighting fixture, the ceiling comprising a ceiling material, the lighting fixture being a lighting fixture that is not fixed by a suspension member when being mounted to the ceiling; connecting the connector-terminated wiring and a power supply adapter by using a connector of the connector-terminated wiring via an opening provided in the ceiling material; electrically connecting the lighting fixture and the power supply adapter while the lighting fixture is located in a room space below the ceiling; and mounting the lighting fixture to the ceiling material by passing a fastener through the opening of the ceiling material, wherein the fastener is included in (i) the lighting fixture that is electrically connected to the connector-terminated wiring, or (ii) the power supply adapter that is electrically connected to the connector-terminated wiring, wherein: the step of preparing the connector-terminated wiring is performed by a first worker, and the steps of connecting the connector-terminated wiring and the power supply, electrically connecting the lighting fixture and the power supply adapter, and mounting the lighting fixture to the ceiling material are performed by a second worker that is different from the first worker with respect to claim 2; 
2 or more;  preparing connector-terminated wiring in a space above a ceiling, the connector-terminated wiring being electrically connectable to the lighting fixture, the ceiling comprising a ceiling material, the lighting fixture being a lighting fixture that is not fixed by a suspension member when being mounted to the ceiling; connecting the connector-terminated wiring and a power supply adapter by using a connector of the connector-terminated wiring, and placing the power supply adapter that is electrically connected to the connector-terminated wiring in a the space above the ceiling; electrically connecting the lighting fixture and the power supply adapter; and mounting the lighting fixture to the ceiling material by passing a fastener through an opening of the ceiling material, the fastener being included in the lighting fixture that is electrically connected to the connector-terminated wiring, the opening of the ceiling material being not more than 1/3 of the surface area of the light-emitting surface of the lighting fixture with respect to claim 3; as specifically called for in the claimed combinations.
The closest prior art, Danesh (US 2016/0312987), teaches a method of mounting a large lightweight lighting fixture, the method comprising: preparing connector-terminated wiring in a space above a ceiling, the connector-terminated wiring being electrically connectable to the lighting fixture, the ceiling comprising a ceiling material, the lighting fixture being a lighting fixture that is not fixed by a suspension member when being mounted to the ceiling; connecting the connector-terminated wiring and a power supply adapter by using a connector of the connector-terminated wiring via an opening provided in the ceiling material; electrically connecting the lighting fixture and the power supply adapter while the lighting fixture is located 
However, Danesh, does not include electrically connecting the lighting fixture and the power supply adapter while the lighting fixture is located in a room space below the ceiling, the step of preparing the connector-terminated wiring is performed by a first worker, and the steps of connecting the connector-terminated wiring and the power supply, electrically connecting the lighting fixture and the power supply adapter, and mounting the lighting fixture to the ceiling material are performed by a second worker that is different from the first worker with respect to claim 2; providing the lighting fixture, which has a total luminous flux of 2500 lm or more and has a light-emitting surface with a surface area of 45000 mm2 or more, the opening of the ceiling material being not more than 1/3 of the surface area of the light-emitting surface of the lighting fixture with respect to claim 3; as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Danesh reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lanham (US 9,657,927), Chang (US 8,454,204), Harwood (US 5,581,448), Ticktin et al. (US 2017/0363263) and Holman et al. (US 2011/0175533) disclose a similar method of mounting a lighting fixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875